DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for Plaintiff's failure to comply with the court's request to submit an amended Complaint and the documents being appealed.
The court received a letter from Plaintiff on March 23, 2009, regarding the value of her condo, along with the $25 filing fee. That letter said "I agree that the value of my condo is only 82,140 at 9800 SE Talbert St Clackmas Oregon 97015. Please except (sic) my fee of 25 dollis." The court filed that letter as an appeal. That letter did not name a Defendant, identify the tax account number being appealed, or specify what action is being appealed. Plaintiff attached a "2008-09 Value Recalculation Worksheet" for a property in Clackamas County, but it was not clear that was what Plaintiff was appealing.
On March 24, 2009, a letter was sent to Plaintiff at 9800 SE Talbert Street, Clackamas OR 97015-9684, which was the return address on the envelope. That letter was not returned as undeliverable. That letter requested Plaintiff file an amended Complaint and the documents that were being appealed. That letter asked for a reply no later than April 3, 2009. That letter enclosed a copy of the form for an amended Complaint and a copy of the court handbook. *Page 2 
On April 9, 2009, the court had not received any further communication from Plaintiff. On that date, another letter was sent to the same address, again requesting an amended Complaint and the documents being appealed. That letter explained that it was not clear what action Plaintiff was appealing. It also stated that it was unclear to the court if Plaintiff wished to continue the appeal. Plaintiff had until April 20, 2009, to respond.
On April 28, 2009, a third letter was addressed to Plaintiff at the Clackamas address. That letter confirmed Plaintiff had not responded to the court's prior letters. The court again wrote that it was unable to set the matter for case management conference and would dismiss the appeal if no response was received by May 12, 2009. That letter was not returned as undeliverable and the court received no response to its April 28, 2009, letter.
As of this date, Plaintiff has not responded to the court's communications. Because Plaintiff has not complied with the court's request to submit an amended Complaint and documents being appealed, the court finds the appeal must be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this _____ day of May 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner on May26, 2009. The Court filed and entered this document on May 26, 2009. *Page 1